DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.
 Response to Amendment
This Office Action is a response to applicant’s arguments and amendment filed with an RCE on 11/30/2021. Claims 1-2 and 25 are amended. Claims 8, 22, 26-30, 33 and 37 are cancelled. Claims 38-39 are new. Claims 1-7, 9-21, 23-25, 31-32, 34-36 and 38-39 are currently pending.
The objection of claim 25 has been withdrawn due to applicant’s amendment.
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/15/2021, with respect to the rejection(s) of claim(s) 1-21, 23-24, 31-32 and 34-37 under 35 U.S.C. 102(a)(1) as being anticipated by Oba; and claim 25 under 35 U.S.C. 103 as being unpatentable over Oba, have been fully considered and are persuasive, in combination with the amendments to the claims.  Therefore, the rejection has been withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Adam Zeiger on 12/8/2021.

The application has been amended as follows: 
In the claims:
In claim 1, lines 15-16, the following phrase has been deleted:
“wherein a distal segment of the atrial set of arms and a distal segment of the ventricular sets of arms”
And replaced with the following limitation:
– wherein a distal segment of each of the atrial set of arms and a distal segment of each of the ventricular set of arms – .
Further, pg. 3 line 1, the following phrase has been deleted:
“while the atrial set of arms maintain contact with native leaflets”
And replaced with the following limitation:
– while the atrial set of arms maintain contact with the native leaflets – .  
In claim 2, lines 9-10, the following phrase has been deleted:
“and a distal segment that is distal to the cylindrical portion of the support structure”
And replaced with the following limitation:
– and the distal segment that is distal to the cylindrical portion of the support structure – . 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Regarding base claim 1, the closest prior art of record fails to teach, suggest or render obvious the combination of features claimed, specifically a prosthetic heart valve comprising: a support structure .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771          

/DIANE D YABUT/Primary Examiner, Art Unit 3771